780 N.W.2d 843 (2010)
Christopher Lee DUNCAN, Billy Joe Burr, Jr., Steven Connor, Antonio Taylor, Jose Davila, Jennifer O'Sullivan, Christopher Manies, and Brian Secrest, Plaintiffs-Appellees,
v.
STATE of Michigan and Governor of Michigan, Defendants-Appellants.
Christopher Lee Duncan, Billy Joe Burr, Jr., Steven Connor, Antonio Taylor, Jose Davila, Jennifer O'Sullivan, Christopher Manies, and Brian Secrest, Plaintiffs-Appellees,
v.
State of Michigan and Governor of Michigan, Defendants-Appellants.
Christopher Lee Duncan, Billy Joe Burr, Jr., Steven Connor, Antonio Taylor, Jose Davila, Jennifer O'Sullivan, Christopher Manies, and Brian Secrest, Plaintiffs-Appellees,
v.
State Of Michigan and Governor of Michigan, Defendants-Appellants.
Docket No. 139345, 139346, 139347. COA No. 278652, 278858, 278860.
Supreme Court of Michigan.
April 30, 2010.


*844 Order
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we hereby VACATE the trial court's order granting the plaintiffs' motion for class certification and REMAND this case to the Ingham Circuit Court for consideration of the plaintiffs' motion for class certification in light of this Court's opinion in Henry v. Dow Chemical Co., 484 Mich. 483, 772 N.W.2d 301 (2009).
As to the defendants' appeal of the decision on their motion for summary disposition, we hereby AFFIRM the result only of the Court of Appeals majority for different reasons. This case is at its earliest stages and, based solely on the plaintiffs' pleadings in this case, it is premature to make a decision on the substantive issues. Accordingly, the defendants are not entitled to summary disposition at this time.
We do not retain jurisdiction.